                          UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION



JOSHUA SNYDER,                           No. ED CV 15-01859-VAP (DFM)

             Plaintiff,                  Order Accepting Report and
                                         Recommendation of United States
                v.                       Magistrate Judge

RIVERSIDE COUNTY et al.,

             Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that Defendants’ unopposed Motion
to Dismiss is granted and that judgment be entered dismissing this action with
prejudice.


Date: February 24, 2020                   ___________________________
                                          VIRGINIA A. PHILLIPS
                                          Chief United States District Judge
